Citation Nr: 1715485	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-37 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right and left ankle disabilities.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for mitral valve prolapse.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for right and left leg disabilities, claimed as poor circulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to January 1970.  He had additional service in the Naval Reserve, from June 1962 to June 1972 and from October 1975 to May 2005, to include numerous periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014 the Board remanded the issues on appeal for further development.  Subsequent to the Board's April 2014 remand, in a May 2016 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and thus this issue is no longer in appellate status.  

The issues of entitlement to service connection for a back disability and right and left leg disabilities, claimed as poor circulation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right and left ankle disabilities are not currently shown.  

2. A bilateral foot disability is not currently shown.  

3. Mitral valve prolapse is not currently shown.  
CONCLUSIONS OF LAW

1. The criteria for service connection for right and left ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3. The criteria for service connection for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See April 2008 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in June 2014 for the heart, feet, and ankles.  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examinations were based on a review of the claims file and the examiner provided opinions with supporting rationales.  

In the Board's April 2014 remand, it was requested that all periods of the Veteran's service, including periods of ACDUTRA and INACDUTRA be verified; that an exhaustive search for a complete set of the Veteran's service treatment records be conducted; and that the Veteran be afforded VA examinations to determine the nature and etiology of his claimed disorders.  As will be discussed in the remand section that follows regarding the Veteran's claims of service connection for a back disability and right and left leg disabilities, the AOJ did not comply with the Board's directives to verify all periods of the Veteran's service and it is also unclear whether it obtained a complete set of the Veteran's service treatment records.  However, regarding the Veteran's claims of service connection for right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse, the June 2014 VA examinations in conjunction with the other evidence of record show that during the appeal period, right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse have not been shown.  Thus, it is not expected that the additional development being requested in the remand section below will have impact on the claims decided herein, and the Board finds there has been substantial compliance with its April 2014 remand directives regarding the issues of service connection for right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse.  No further development is required as in the absence of proof of a current disability; there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Service Connection 

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R.  § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserves for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserves under section 206 of title 37 of the United States Code or any other provision of law. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Analysis

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The United States Court of Appeals for Veterans Claims (Court) has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Veteran's claim for service connection for the ankles, feet, and mitral valve prolapse was received in April 2008.  In a statement dated in July 2009, the Veteran asserted that his extensive service in the Naval Reserve required daily physical training and greatly contributed to his joint problems.  He contended that although his mitral valve prolapse is of slight severity, it shows up every time he walks causing him to lie down.  He stated that his heart races and slows down in a few minutes.  The Veteran indicated that he had tests done by a VA technician the prior year but mitral valve prolapse was not seen because he was completely at rest.  

As for the medical evidence, service treatment records show that on a May 1966 report of medical history the Veteran broke his toe in 1963; however, his June 1964 annual examination evaluated his feet as normal.  A March 1978 exam shows that the Veteran did not have heart murmurs but a short run of tachycardia.  He also had edema in his left ankle, which the examiner explained was a residual of vein stripping.  

Treatment records in August 1982 and September 1982 show that the Veteran had an abnormal echocardiogram with late systolic mild mitral valve prolapse.  The examiner commented that this seemed the likely etiology for the Veteran's murmur.  Treatment records in October 1986 and December 1986 show that the Veteran had mitral valve prolapse and a faint systolic murmur.  In December 1986 the examiner commented that this did not change with position, exercise or the like.  

Service treatment records in February 1994 show that the Veteran had a myofascial tear of the soleus gastrocnemius complex along with a vascular injury.  There were signs of swelling and ecchymosis in the distal leg, ankle, and foot.  A March 1994 report of medical history shows the condition was resolving.  An examination in April 1995 shows a history of mitral valve prolapse and a treatment record in August 1996 documents tachycardia.  

On VA examination for the ankles in June 2014, the Veteran reported that he could hardly walk during flare-ups.  He had pain on palpation of both ankles.  The examiner, Dr. D.M.J, after reviewing the claims folder and examining the Veteran opined that the Veteran's orthopedic ankle examination was normal and a diagnosis could not be established for a right ankle and left ankle disability.  The examiner also noted that service treatment records did not show a diagnosis of or treatment for a chronic disability pertaining to the ankles.  

On VA examination in June 2014 for the feet, the Veteran described a history of gradual onset bilateral foot pain first thing in morning or with extended standing and walking, with no known mechanism of injury or trauma to either foot.  The examiner noted that the Veteran did not recall an incident of specific injury or trauma to either foot, nor did he remember specific instances of treatment during active duty.  He used arch supports to aid with ambulation and decrease subjective pain.  Physical examination shows that the Veteran had mild tenderness at the distal edge of the calcaneus on the plantar feet extending through the longitudinal arch.  
The examiner, Dr. D.M.J., after reviewing the claims folder and examining the Veteran opined that he did not have a current diagnosis associated with a bilateral foot disability.  He explained that the Veteran's orthopedic foot examination was normal, there was no objective evidence of a chronic disability of the feet, and service treatment records were silent for a diagnosis of or treatment for a chronic disability with regard to the feet.  The examiner noted that the claimed condition consisted entirely of subjective complaints of pain and there was no objective evidence of diagnosis of or treatment for a chronic disability with regard to either foot; thus, a diagnosis could not be established.  

On VA examination in June 2014 for the heart, Dr. D.M.J., noted that the Veteran was previously diagnosed with hemodynamically insignificant late systolic mitral valve prolapse in September 1982.  The etiology of this condition was a congenital defect.  He reported that the Veteran did not require continuous medication for a heart condition.  The examiner also opined that the Veteran did not have ischemic heart disease, a myocardial infection, congestive heart failure, cardiac arrhythmia, infectious heart conditions, and pericardial adhesions.  Dr. D.M.J. noted that the Veteran had not undergone any procedures or hospitalizations for a heart condition.  A physical examination showed that the Veteran's heart rhythm and sounds were normal.  Dr. D.M.J. explained that the June 2001 electrocardiogram was normal and the May 2014 echocardiogram showed normal wall motion and wall thickness was manifested by borderline concentric left ventricular hypertrophy.  Dr. D.M.J. found no evidence of mitral valve prolapse on the May 2014 echocardiogram.  After reviewing the claims folder and examining the Veteran, Dr. D.M.J. opined that the condition previously noted as "hemodynamically insignificant late systolic mitral valve prolapse", was an acute and transitory condition that had resolved without residual.  Thus, Dr. D.M.J concluded that the mitral valve prolapse no longer existed.  

The June 2014 VA opinions pertaining to the ankles, feet, and mitral valve prolapse are highly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's medical history and relevant longitudinal complaints in proffering the opinions.  These opinions are uncontroverted by the other competent evidence of record.  

As for the Veteran's lay assertions that he has right and left ankle disabilities and a bilateral foot disability, the Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As for the Veteran's contention that he currently has mitral valve prolapse, the claimed condition is generally not diagnosed by readily identifiable features; it does not involve a simple identification that a layperson is competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The Board has considered the Veteran's statements with regard to his claims of service connection for right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse.  Although he is competent to describe symptoms observable to a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disabilities at issue.  Therefore, the Veteran's lay statements that he currently has right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse lack competency.  Id.  As the Veteran's statements are not competent the matter of whether they are credible is not reached.  

Moreover, the Veteran's opinions that he has right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse are outweighed by the June 2014 VA examiner's opinions establishing that he does not have such disabilities.  Diagnoses of right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse are complex medical matters beyond the ken of a layperson and in this regard, a medical professional has greater skill.  Id.  

The Court has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the Veteran throughout the entire appeal period, from the time he filed his claim in April 2008 to the present, has asserted that he has mitral valve prolapse as a result of his Reserve service.  Notably, he has not contended, nor does the lay and medical evidence indicate that there are any other diagnoses of a heart disability.  Thus Clemons is inapplicable in the instant case and the Veteran's claim of service connection for mitral valve prolapse need not be broadened.  

In sum, the record does not show that the Veteran has had a diagnosis for any of the claimed disabilities at any time during the pendency of the appeal nor does the record reflect that the Veteran had a recent diagnosis of any of the claimed disabilities prior to him filing his claim for benefits.  The evidentiary requirement of demonstrating current disabilities have not been satisfied regarding the issues of service connection for right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claims of service connection for right and left ankle disabilities, a bilateral foot disability, and mitral valve prolapse must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right and left ankle disabilities is denied.

Service connection for a bilateral foot disability is denied.

Service connection for mitral valve prolapse is denied.


REMAND

After carefully considering this matter, the Board finds that the issues of service connection for a back disability and right and left leg disabilities must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, in the April 2014 remand, the Board instructed that the AOJ contact the appropriate service department and verify all periods of the Veteran's service, including all specific periods of INACDUTRA and ACDUTRA.  Some of the Veteran's ACDUTRA dates were verified from 1962 to 1965 and from 1976 to 1995.  See DPRIS Response entry received on April 22, 2014, pages 7, 69, 74, 76, 92, 99, 102, 111, 117, 119, 125, 127, and 198.  Additionally, some dates of the Veteran's  INACDTURA, ACDUTRA, and AT (Annual Training) also were verified from 1996 to 2001.  Id. pages 208-212.  However this verification is incomplete as the Veteran's Naval Reserve service was from June 1962 to June 1972 and from October 1975 to May 2005.  Thus there is a lack of compliance with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Second, it is unclear whether all the Veteran's service treatment records have been associated with the file.  In the April 2014 remand, the Board instructed that an exhaustive search be conducted for the Veteran's service treatment records and the extent of the efforts be documented in the claims file.  A Report of General Information associated with the file in May 2016 shows that no additional records were available at the Records Management Center.  In April 2016, the National Personnel Records Center confirmed that no records were located at Malcolm Grow Medical Clinic (an Air Force Hospital on Joint Base Andrews) for the year of 1997.  However, other repositories of records such as the Navy Personnel Command and the Veteran's Reserve unit should be contacted to obtain any outstanding service treatment records that need to be associated with the claims file.  

Third, on VA examinations in June 2014 for both the back and arteries and veins, as to the questions of whether the Veteran had herniated lumbar discs and a vein disability, to include peripheral vascular disease (noted on the examination as diagnosed in 1996), the examiner replied that without access to the complete list of the Veteran's active service dates and a complete medical chart for the time frame involved, it was impossible to determine the answers to the questions posed without resorting to mere speculation.  Thus, once the Veteran's ACDUTRA and INACDUTRA are completely verified and any outstanding service treatment records are associated with the claims file the Veteran should be afforded new VA examinations to determine the nature and etiology of his back disability and his right and left leg disabilities.  




Accordingly, the case is REMANDED for the following actions:

1. Contact all appropriate sources, to include the Veteran's Reserve Unit and the Navy Personnel Command to obtain any outstanding service treatment records and to verify the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA in the Navy Reserve from June 1962 to June 1972 and from October 1975 to May 2005.  If necessary, the Veteran should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the claims file.  If such verification is not possible, notify the Veteran.

2. After the above requested development has been completed, arrange for the Veteran to be examined by physicians with the appropriate expertise to determine the nature and etiology of his back disability and vein disability of the legs.  The claims file must be reviewed by the examiner in conjunction with examining the Veteran.  The examiner is asked to provide answers to the following questions: 

For each disability diagnosed pertaining to the back and legs, the examiner must state whether it is at least as likely as not (50 percent probability or more) that the condition was incurred in or aggravated by active service or within one-year of separation from service; or (ii) is a result of a disease or injury incurred or aggravated by active duty for training (ADUTRA) or is a result of injury incurred or aggravated during inactive duty for training (INACDUTRA).

In addition to any pertinent evidence received subsequent to this remand, the examiner is asked to consider and address the following when rendering the above opinions:

a.) The Veteran's contentions that he ruptured a disk in his back while on Reserve duty in Washington, DC and that the physical training he was required to do on a daily basis during his extensive Reserve service, to include running on hard pavement, contributed greatly to problems with his legs and back.  See July 2009 statement and August 2010 Form 9 Appeal.

b.) A January 1975 report of medical history that shows the Veteran in December 1974 had a varicose vein removed from his left leg.  A January 2008 letter from a private doctor who stated that the Veteran has been treated for a severe and chronic varicose vein disease, which is congenital and exacerbated by incompetence of his deep venous system that required him to undergo procedures for his legs in December 1995, January 1996, February 1996, and in June 2002.

c.) Treatment records contemporaneous with the Veteran's Navy Reserve service that show that in December 1986 the Veteran had a diagnosis of phlebitis and thrombosis in his right leg, in December 1991 was treated for a pulled left hamstring, in May 1995 was treated for hematoma from a myofascial tear of the left hamstring, in December 1995 had intermittent lumbosacral strain and had to be watched for discogenic disease, in June 1996 was treated for lumbar strain with spasm, and in July 1997 show that the Veteran had discogenic disease and was undergoing repeated microsurgery for the back.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


